Title: To Thomas Jefferson from Thomas T. Hewson, 4 November 1808
From: Hewson, Thomas T.
To: Jefferson, Thomas


                  
                     Sir, 
                     Philada. Novr. 4th, 1808.
                  
                  The American Philosophical Society having received from Mr Lasteyrie his work on the cultivation of the cotton plant, I have been instructed to return their thanks with the copy you so obligingly transmitted.
                  The communications, on the Yellow Fever in Madrid, and on the Volcanic Eruptions which occurred in the Island of Fayal, with Coenteraux’s pamphlets returned, have been duly received. For this mark of your attention to the interests of the Society they beg leave to offer you their most grateful acknowledgements. With sentiments of profound respect I remain 
                  Your obedient, humble Servant,
                  
                     
                     Thos. T. Hewson Secy A.P.S.
                  
               